DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
Claim 20 has been amended, and claims 20-26 remain under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following objections/rejections set forth in the Final Office action of November 19, 2020:
The new matter rejection under 35 USC 112(a), in view of the amendment of independent claim 20 to delete the limitation “under an amplification condition and do not amplify the wild-type BRAF gene under the same amplification condition”; and
The rejection under 35 USC 103, in view of the amendment of independent claim 20 to modify the requirements of the primers at (a) of the claim (and particularly to recite “no more than two primers”, in combination with the removal of any requirement related to a lack of amplification of wild-type BRAF).  
 
Claims 20-26 remain rejected for the reasons given below.  Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is non-final.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Weisbart et al (Journal of Biological Chemistry 285(45):34299 [Nov 2010]; cited in IDS) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited).
Weisbart et al teach an assay that may be used in detection of BRAF mutations, which assay comprises amplification of the region of BRAF including amino acid 600, and includes a step of performing restriction digestion with the enzyme SfcI “to identify mutations in the first nucleotide of V600R” (see entire reference, particularly page 34300, left column, and page 34301, including Figure 3).  Weisbart et al disclose the use together of a forward and reverse primer that product a 191 base pair amplification product with the codon encoding BRAF amino acid 600 located approximately at the center, and the digestion of this product with SfcI to differentiate between products that have and lack the recognition site for SfcI (again see page 34300, left column and page 34301, and Figure 3, particularly at A, which depicts the wild-type BRAF sequence encoding amino acids 598-601, and the recognition site for SfcI).  While Weisbart et al exemplify the use of their primer pair and SfcI in differentiating BRAF wild type from the BRAF variant V600R, the primer pair and enzyme SfcI disclosed by Weisbart et al meet all of the requirements of independent claim 20, as the primer pair is configured in such a manner that it produces an amplification product meeting the requirements of the claims, and as SfcI (which is in fact the preferred enzyme of instant dependent claim 22) digests nucleic acids in such a manner that – as is clearly illustrated in Figure 3A of Weisbart et al – it targets and digests the underlying sequence BRAF V600E, but not the underlying sequence of BRAFV600K.  Further, in view of these characteristics of Weisbart et al’s primers and SfcI, this combination of primer pair and enzyme taught for 
Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including in particular melanoma, as the presence of BRAF mutations “is a positive indicator of metastasizing disease”, and thus allows identification of patients “who need to be treated with more aggressive treatment regimens” (paragraph 15). 
In view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged the primer pair and restriction enzyme SfcI as taught by Weisbart et al together in a kit.  An ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners, in a convenient format, the materials needed to practice the assay of Weisbart et al.  
With further regard to dependent claims 21-22, it is reiterated that Weisbart et al teach the preferred enzyme SfcI, which meets the requirements of these claims (again see Figure 3A of Weisbart et al).  
With further regard to dependent claims 23-24, Stephens et al further teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  In view of this teaching of Stephens et al, it prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have labeled one or both of the primers of Weisbart et al with a fluorophore simply to facilitate the detection of amplification products and restriction products.
Regarding claim 25, while the claim is not in fact further limiting of any of the kit reagents (as it merely limits the sample intended for use with the disclosed reagents), it is noted that Stephens et al disclose that DNA extracted from plasma may be tested using kit including reagents for detection of BRAF mutations; see, e.g., paragraph 24.  
Dependent claim 26 is also not further limiting of any kit reagents, as the claim only specifies a type of individual on whom detection using the claimed kits may be practiced; however, it is noted that Stephens et al teach that melanoma patients are preferred subjects for testing using reagents such as those suggested by Weisbart et al in view of Stephens et al (which function in detection of BRAF mutations) (see, e.g., paragraphs 11, 15-16, claims 3-4).  
Accordingly, Weisbart et al in view of Stephens et al suggest products meeting the requirements of each of claims 20-26.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 20-26 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,422,008 B2 (issued Sept 2019; previously cited) in view of Stephens et al (US 2011/0269124 A1 [3 Nov 2011]; previously cited).
It is reiterated that while the kit claims under consideration herein were originally restricted from the method claims of the ‘008 patent, applicant subsequently amended the ‘008 claims to recite more specific primers that have the same required characteristics of those of the present kit claims.  Accordingly, rejection of the instant claims on the group of nonstatutory double patenting is not prohibited as the claims have been changed in material respects from the claims at the time the restriction requirement was made; see MPEP 804.01, particularly at (B).   
The ‘008 claims are directed to methods for identifying BRAF mutations that employ primers having properties meeting the requirements of the instant claims, as well as the restriction enzyme SfcI.  With regard to the amendment of the instant claims to include the limitation “no more than two primers”, it is noted that the ‘008 claims recite the use of a single primer pair (including a forward primer and reverse primer targeting the same BRAF mutations specified in the instant claims).  The ‘008 claims do not include claims directed to kits including these reagents.  However, Stephens et al disclose methods and kits for detecting a variety of BRAF mutations (see entire reference, particularly, e.g., the Abstract and paragraphs 15 and 22), and teach that the practice of such methods using such kits is beneficial in characterizing cancer, including 
	In view of the teachings of Stephens et al, it would have been prima facie obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have packaged the reagents of the ‘008 claims together in kits, such that the instant claims are not patentably distinct from the ‘008 claims.  An ordinary artisan would have been motivated to have made such a modification in order to have providing together for use by practitioners reagents for use in the methods of the ‘008 claims, for the further benefit of facilitating more precise and complete detection in patients of more aggressive, metastasizing cancer (as taught by Stephens et al).  With further regard to dependent claims 23-24, it is noted that Stephens et al further teach the benefit of labeling primers, such as with fluorophores, to facilitate detection of amplification products (see paragraph 30).  Regarding claims 25-26, it is noted that these preferred target samples/individuals correspond to the embodiments of ‘008 claims 5-6.
With regard to the prior rejection of claims on the grounds of nonstatutory double patenting, the reply of March 15, 2021 states that applicant disagrees with the rejection because the “present claims are directed to a kit consisting essentially of a set of primers and a restriction enzyme”, and notes that should the rejection be maintained, “consideration of the filing of a Terminal Disclaimer will be considered at the appropriate time” (Reply page 8).  In response, it is noted that the present version of the claims maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634